17. The Barcelona Process: Union for the Mediterranean (vote)
- Before the vote on paragraph 8:
(DE) Mr President, there is another amendment before that, namely Amendment 1.
The oral amendment is an addition. If I may continue in English, the amendment states:
'welcomes the Commission proposal that the EU Co-Presidency should be held by the competent EU institutions', and then the original text continues.
(The oral amendment was accepted)
- Before the vote on Amendment 2:
(FR) Mr President, pursuant to Rule 150(5), on behalf of the Green Group I would like to request a roll-call vote for Amendment 2.
- Before the vote on paragraph 10:
The new text of paragraph 10 should read as follows: 'Considers that the new proposed secretariat should be integrated in the Commission services, could comprise officials seconded from ...'. Then the original text continues.
(The oral amendment was accepted)